DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claims 6, 12, and 13 recite a number of the plurality of connecting parts is an odd number greater than three. This is not shown in the drawings which feature only three connecting parts.
Claim 9 recites a cleaning tool received in the foldable container in the folded state. This is not shown in the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (JP 3051331) with reference made to the included machine translation.
Regarding Claim 1, JP 3051331 discloses a foldable container, comprising a foldable side wall wherein the foldable side wall is disposed annularly. The foldable side wall comprises a plurality of connecting parts (21, 31, 24a) and the plurality of connecting parts comprise a first connecting part and a second connecting part, wherein the first connecting part and the second connecting part are adjacent to each other and connected through a flexible part. When the foldable container is unfolded, the first connecting part and the second connecting part rotate around a fold part on the flexible part; a first abutting part and a second abutting part are respectively disposed on two sides of the fold part; the first abutting part is arranged on the flexible part, and the second abutting part is arranged on the first connecting part or the second connecting part; or the first abutting part and the second abutting part are arranged on the flexible part; or the first abutting part and the second abutting part are arranged on the first connecting part or the second connecting part; and when the foldable container is in an unfolded state, the first abutting part abuts against the second abutting part. 
Regarding Claim 2, JP 3051331 discloses the flexible part (22A) has a concave surface; the fold part is located on the concave surface; the first abutting part and the second abutting part are arranged on the concave surface of the flexible part and are located at two ends of the concave surface, respectively. 
Regarding Claim 5, JP 3051331 discloses the plurality of connecting parts further comprise a third connecting part; a first end of the second connecting part is connected to the first connecting part through a first flexible part, and a second end of the second connecting part is connected to the third connecting part through a second flexible part; and when the foldable container is folded, a folding direction between the first connecting part and the second connecting part is opposite to a folding direction between the first connecting part and the third connecting part.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4, 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over JP 3051331.
Regarding Claims 3 and 19, JP 3051331 does not disclose at least one of the first abutting part and the second abutting part is a protrusion, wherein the first abutting part is formed on the first connecting part, and the second abutting part is formed on the second connecting part. However, forming the abutting parts as protrusions is a change in the size, proportion or shape of the abutting surfaces. A person of ordinary skill in the art would recognize and find obvious that the shapes of the abutting parts is change in shape that would provide no difference in performance of the folding sidewall. Both a protrusion shape and the flatter shapes seen in JP 3051331 would function identically in supporting the sidewall in an unfolded configuration. Please see MPEP 2144.04 Section IV Part A which discusses changes in size, proportion or shape.
Regarding Claims 4, 10, 11 and 20, JP 3051331 does not disclose a rigid bottom and a rigid top, wherein the rigid bottom and the rigid top are connected through the foldable side wall. Rather, JP 3051331 discloses the container is composed of an integrally molded sheet of resin foam or vacuum formed polystyrene. However, the container of JP 3051331 may be made of more rigid materials bonded to a midsection of softer materials as an obvious variation in the choice of materials. One of ordinary skill in the art would recognize and find obvious that rigid materials and soft materials joined together may be substituted for the integral construction of the container in JP 3051331 as an obvious variation in the simple substitution of one known collapsible container material for another to obtain predictable results. 
Regarding Claims 6, 12, and 13 while JP 3051331 does not disclose a number of the plurality of connecting parts is an odd number greater than three, the number of connecting parts may be modified as a duplication of parts to vary the size and volume of the container. Please see MPEP 2144.04 Section VI Part B. 
Regarding Claims 7, 14, and 15 as discussed above, while JP 3051331 does not disclose the use of hard or soft rubber, one of ordinary skill in the art would recognize and find obvious the use of hard and soft rubber as in the simple substitution of one known collapsible container material for another to obtain predictable results. 
Regarding Claims 8, 16, and 17 while JP 3051331 does not disclose the foldable side wall is connected to the rigid bottom and the rigid top through hot melting or bonding, JP 3051331 does disclose the container as a whole is integrally molded. One having ordinary skill in the art would recognize and find obvious that the varying the one piece integrally molded construction of JP 3051331 may be made of multiple parts is an obvious variation as discussed in MPEP 2144.04 Section V Part B. 
Regarding Claim 18, JP 3051331 discloses the flexible part has a concave surface; the fold part is located on the concave surface; the first abutting part and the second abutting part are arranged on the concave surface of the flexible part and are located at two ends of the concave surface, respectively.
Regarding Claim 9, while JP 3051331 does not disclose a cleaning tool wherein the cleaning tool is received in the foldable container in a folded state, one of ordinary skill in the art would recognize and find obvious that a cleaning tool may fit into the collapsible container of JP 3051331 in a collapsed state. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIDEON R. WEINERTH whose telephone number is (571)270-5121. The examiner can normally be reached Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIDEON R WEINERTH/Examiner, Art Unit 3736